Citation Nr: 1728568	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-43 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities on a schedular basis beginning November 11, 2016 and on an extra-schedular basis prior to November 11, 2016.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1982.
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefits being sought on this appeal.  

The issue was previously before the Board in February 2016.  In a March 2016 remand, the TDIU rating under 38 C.F.R. 4.16(b) was referred to the VA Director of the Compensation Service for extra-schedular consideration.  In December 2016, the Director denied a TDIU on an extra-schedular basis.  The matter has now been returned to the Board.  


FINDINGS OF FACT

1.  Prior to November 11, 2016, the Veteran's service-connected degenerative disc disease and radiculopathy of the lower right extremity resulted in a combined rating of 50 percent and rendered him unable to secure and follow a substantially gainful occupation. 

2.  As of November 11, 2016, the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  TDIU is warranted on a schedular basis from November 11, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (a) (2016).

2.  TDIU on an extra-schedular basis is warranted prior to November 11, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361(1993). 

When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

A.  Entitlement to a TDIU on a Schedular Basis Beginning November 11, 2016

In a November 2008 statement, the Veteran contends that since his disc fracture while in military service, his life has gone down-hill and he can no longer work at his desk, on the road or any sales job because drugs, lack of sleep and pain has taken over his life.  Moreover, in a June 2010 statement, the Veteran reports that he gave up his career because of his back disability.  

In a November 2008 VA Form 21-8940, the Veteran indicated that his previous employment included a working as a consultant for a national home improvement store.  He reported that he worked with the company for two years and eight plus months of which, he took off due to illness.  Further, he indicated that he has 1 year of college.  (The Board notes that in his January 2017 VA Form 21-8940, he noted that he had two years of college and a license of opticianry.) 

In a January 2009 request for TDIU, the Veteran indicated that he worked as an economic advisor for his own business and had to stop flying and driving to meet clients face-to-face in the following states: North Carolina, South Carolina, Georgia, Florida, Texas, Alabama, Tennessee and Kentucky.  He could only see local clients in Virginia within a 30 mile radius.  It is reported that his last day worked was in December 2007 and the ending date of employment was December 2008.  

The Veteran is service-connected for degenerative disc disease, evaluated at 10 percent from November 13, 1998; 100 percent from May 25, 2001 and 40 percent from August 01, 2001; radiculopathy of the right lower extremity sciatic nerve, evaluated at 20 percent from November 11, 2016; radiculopathy of the left lower extremity, sciatic nerve evaluated at 20 percent from November 11, 2016; peripheral neuropathy of the right lower extremity femoral nerve, evaluated at 0 percent from August 07, 2003, 10 percent from October 02, 2008 and 20 percent from November 11, 2016; radiculopathy of the left lower extremity, femoral nerve evaluated at 20 percent from November 11, 2016; and residual of surgical scar, non-compensable, from June 12, 2015.  His combined service-connected disability rating is 80 percent from November 11, 2016.  38 C.F.R. § 4.25 (2016).  Accordingly, the Veteran meets the schedular criteria for consideration of a schedular TDIU beginning November 11, 2016.  38 C.F.R. § 4.16 (a) (2016).  

The report of the Veteran's January 2017 thoracolumbar spine conditions examination noted that the Veteran was seen in-person.  The physician noted that the Veteran's limitation of range of motion contributed to a functional loss because poor forward flexion limits lifting ability, and reduced lateral flexion and rotation limit dexterity for general physical work.  The physician also noted that the Veteran's use of a cane as an assistive device as a normal mode of locomotion.  The physician opined that the Veteran's thoracolumbar spine (back) condition impacts his ability to work because the back pain leads to poor tolerance for general physical work, especially heavy physical work involving lifting or twisting motions.  Further, he concluded that the Veteran's "poor tolerance for extended walking or driving limits options for many jobs."

The record indicates that the Veteran last worked in October 2015 as a business consultant with an economic development consultancy.  In a January 2017 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran stated that he is unable to handle 20 hours per week and could not handle the stress due to his depression and physical pain in his back, leg and the mental illness, chronic constipation and COPD.  (The Board notes that the Veteran is not currently service-connected for depression, mental health, COPD and constipation.)  Further, in a VA form 21-4192, it is noted that the Veteran was discharged in October 2015 from his most recent job "missing too many days".  In fact it is reported that he missed 50 percent of the time during a "90-day period due to heath related issues."

The totality of the medical and lay evidence of record shows that the Veteran has been unable to maintain long term employment that is consistent with his education and occupational background.  The Board notes that the Veteran meets the criteria for a TDIU as of November 11, 2016.  38 C.F.R. § 4.16 (2016).  Therefore, as the evidence shows that the Veteran has been unable to secure or follow a substantially gainful occupation on November 11, 2016, entitlement to a schedular TDIU is granted as of the date that the Veteran met the schedular requirements for consideration for a schedular TDIU.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Entitlement to a TDIU on an Extraschedular Basis Prior to November 11, 2016

38 C.F.R. § 4.16(b) (2016) provides for a TDIU evaluation on an extraschedular basis for veterans with service-connected disabilities which are compensated below the minimum level for consideration of a schedular TDIU under § 4.16(a), but still render the Veteran incapable of maintaining gainful employment.  

The Veteran seeks a TDIU on an extraschedular basis for the period prior to November 11, 2016.  He argues that his service-connected back and leg disabilities have prevented him from following and maintaining gainful employment since October 2, 2008.  

Prior to November 11, 2016, service connection was in effect for degenerative disc disease, evaluated at 10 percent from November 13, 1998; 100 percent from May 25, 2001 and 40 percent from August 01, 2001; peripheral neuropathy, right lower extremity femoral nerve, non-compensable from August 07, 2003 and, 10 percent from October 02, 2008; and residual of surgical scar, non-compensable, from June 12, 2015.  His combined service-connected disability rating prior to November 11, 2016 was 50 percent.  38 C.F.R. § 4.25 (2016).  Therefore, the Veteran did not meet the percentage requirements of 38 C.F.R. § 4.16 (a) (2016).  

Nevertheless, it is VA's established policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  If the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to the Veteran's service-connected disabilities, the case must be submitted to the Director of the Compensation Service, for consideration of the assignment of an extraschedular TDIU. 38 C.F.R. § 4.16 (b) (2016).

The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Director of the Compensation Service.  38 C.F.R. § 4.16(b) (2016).  The Board notes that the Compensation Service's decision is, at this point, nonbinding on the Board.  The Board reviews the entirety of the Director's decision de novo, and is thus authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 458 (2015).

An April 2016 a memorandum was provided to the Director addressing entitlement to a TDIU on an extraschedular basis.  In December 2016, the Director of the Compensation Service evaluated the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16 (b).  The Director concluded that during the period prior to November 11, 2016, the Veteran was not found to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The Director explained that VA outpatient treatment reports from 2015 showed the Veteran having been seen and treated for low back pain.  In April 2015, he was placed on long-term therapy for pain.  It was noted that the Veteran had unbearable low back pain and his multiple surgeries were unsuccessful in producing any relief.  The record shows the Veteran reporting back pain in service and after active duty.

The Director found that the totality of the evidence did not show that the Veteran's service-connected disabilities made him unemployable prior to November 11, 2016.  Moreover, she concluded that the evidence does not reveal that the symptomatology, primarily constituted by painful motion and mild lower extremity radiculopathy, is so significant as to render the Veteran unemployable.  The Director however, "conceded that the [V]eteran would be hampered in performing gainful employment of a physical nature,"  Further, she acknowledged that the record shows that "...the [V]eteran would not be so similarly impaired in a sedentary setting."  The Director then concluded that "in view of the Veteran's vocational history, which primarily consists of professional occupations in a sedentary setting, the record fails to show that impairment in performing occupations of a physical nature would leave the [V]eteran unemployable."  As a result thereof, entitlement to TDIU was not established for any time during the appeal period on an extraschedular basis.

The Board finds that a TDIU on an extraschedular basis is warranted in this case for the period prior to November 11, 2016.  In so reaching this conclusion, the Board has considered the Veteran's two years of college, his employment history, his opticianry license and his service-connected disabilities (prior to November 11, 2016) of degenerative disc disease, peripheral neuropathy of the right lower extremity, femoral nerve and the residuals of a surgical scar.  The Board has also considered the competent medical and lay evidence of record.  The Board finds the opinions provided by the November 2008 and the July 2015 VA medical examiners to be highly probative.  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The November 2008 VA medical examiner opined that "it is more likely than not that the Veteran should be considered totally and permanently disabled; unable to secure a job and if a job is secured he would be unable to function in that particular job.  This would be due to his service-connected back problems."  This opinion is highly probative.  

To support his claim the Veteran provided a letter from one of his private physicians, Dr. J.M.I., dated in March 2008 which noted that the Veteran "ha[d] severe chronic lower back pain with multiple level degenerative disc disease, asthma, mitral valve regurgitation and obstructive sleep apnea."  The physician concluded that because of the Veteran's "pulmonary problems, recurrent pneumonia and severe lower back pain which is debilitating and requires multiple medications, he is unfortunately 100 percent disable[d] from any gainful employment."  The Board however notes that in his finding, the physician included the Veteran's service and non-service disabilities.  There is no way to determine whether Dr. J.M.I. had determined that Veteran was unable to secure substantially gainful employment due to his service-connected disabilities or his non-service-connected disabilities or a combination of the two.  Therefore, his statement is of little probative value.  

To further support his claim the Veteran provided an additional letter from another private physician, Dr. L.W., dated in April 2008.  The private physician noted that the Veteran "never improved after his lumbar spine surgery and has been plagued by continuous pain."  He further added that the Veteran has undergone extensive pain management as well as extensive lumbar injections, with no real improvement in his pain.  The physician noted that the Veteran "continues to be managed on long-term an opioid medication which impairs his ability to drive and function in the work environment... and he has experienced a decline in functioning due to his chronic lumbar pain and after multiple attempts to return to the workplace has been unable to return to any vocation."  The physician concluded that he "[i]t is my opinion that [the Veteran] is completely and totally disabled from any vocation." Dr. L.W. opined that "[i]t is my opinion that [the Veteran] is completely and totally disabled from any vocation."  This opinion is highly probative.  

VA outpatient records from 2015 show that the Veteran was undergoing regular treatment for low back pain.  In April 2015, the Veteran was placed on long-term therapy for pain.  It was noted that the Veteran had unbearable low back pain and multiple surgeries were unsuccessful in producing any relief.  

The July 2015 peripheral nerves conditions VA examination report noted that the Veteran was seen in-person and a diagnosis of mononeuritis right lower extremity was confirmed.  The examiner concluded that the Veteran's peripheral nerve condition does not impact his ability to work.  

The July 2015 thoracolumbar spine conditions VA examination report noted that the Veteran was seen in-person for the examination.  The Veteran reported that after leaving the military, he found work selling furniture, and as an optician.  He also reported that he previously worked at a medical supply company.  In regard to whether the Veteran's thoracolumbar spine (back) condition impacts his ability to work, the examiner concluded that the "[V]eteran likely would have difficulty with occupations requiring repetitive vigorous heavy lifting with prolonged walking.  However, given the level of painful range of motion, the [V]eteran could sustain occupations in a sedentary manner."

Although the examiners provided an opinion on each disability, when read together (in the aggregate) the Board finds that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation consistent with his education and work experience prior to November 11, 2016.  

In addition to the medical evidence of record, the Veteran has submitted numerous lay statements in support of his claim.  In November, 2008, S.W., his wife, attests to the Veteran's change in jobs on several occasions due to his back pain and limitations with strenuous job duties.  She stated that the Veteran worked for his father until his father retired in 2000.  Further, that the Veteran had many episodes of time when he would be incapacitated due to his back pain and had to be out of work for days at a time.  Also in November 2008, C. W., the Veteran's brother stated that the Veteran has made "every effort to seek and maintain employment but due to his declining health [from noticeable back and leg pain] it is virtually impossible for him to hold any type of employment."  R.H., a former work colleague, stated that the Veteran became physically unable to perform his duties [when they worked together].  Eventually due to [the Veteran's] mobility to perform work, no future projects were assigned."

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 8 Vet. App. 398 (1995).  The Board finds that the Veteran's spouse, former co-worker and brother are competent to report their observations regarding the effects of the Veteran's service-connected back disability.  The lay evidence is also credible.  

The medical records and lay statements indicated that the severity of the Veteran's service-connected disabilities had remained consistent and continued to preclude his ability to work prior to November 11, 2016.  Despite the opinion provided by the Director in December 2016, the Board finds that overall, the evidence shows that the Veteran has consistently experienced severe functional impairment as a result of his service-connected back disability and peripheral of the right lower extremity which has caused him to not be able to secure or follow substantially gainful employment.  

In light of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities combined prevented him from securing and following substantially gainful employment consistent with his education and occupational experience prior to November 11, 2016.  Therefore, resolving all reasonable doubt in the Veteran's favor, entitlement to a TDIU is granted prior to November 11, 2016, pursuant to 38 C.F.R. § 4.16 (b). 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A TDIU on a schedular basis is granted, effective November 11, 2016, subject to the laws and regulations governing the payment of monetary benefits.

A TDIU on an extra-schedular basis prior to November 11, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


